Title: To George Washington from Tadeusz Andrzej Bonawentura Kosciuszko, 26 September 1783
From: Kosciuszko, Tadeusz Andrzej Bonawentura
To: Washington, George


                  
                     Sir
                     Philadelphia 26 Semptr 1783
                     
                  
                  General Lincoln was pleased to recomend me to Congress. and requested them to promote me to the Ranck of Brygadier General, which by the date of the Commission I hold he thought I was intitled to Long ago.
                  Your Excellency will forgive me the Liberty I take in troubling you in this affaire—Unacquiented as Congress may be of my Services—by the different promotions already granted to many Made me fearfull of puting me at last in the oblivion List of a General promotion.  One word from your Excellency to Congress in my favor (if I can flater my self to obtain it:) will Clear the doubt and rise my hope to certainty.  I am the honor to be your Excellency’s with perfect respect must humble and most Obt Servant
                  
                     Thad: Kosciuszko
                  
               